In an action to foreclose a mortgage, order fixing the rental value of a portion of the premises and directing tenants to attorn to a receiver modified so as to provide that Jennie Kaufman, the tenant, and Jacob Kaufman, her husband, the occupant of the ground floor and basement, are directed to attorn to the receiver. As so modified, the order, in so far as appealed from, is affirmed, with costs to respondent. Young, Carswell, Seudder and Tompkins, JJ., concur; Lazansky, P. J., dissents and votes to reverse the order and deny the motion upon the ground that Jacob Kaufman was the owner of the premises and in actual possession thereof, and, therefore, is not required to pay rent either for the apartment or for the store and basement. (Holmes v. Gravenhorst, 263 N. Y. 148.)